DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                  

RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 01/27/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 27 JANUARY 2021 has been entered.             

 Status of Claims 
Claims 1, 3-11 & 13-22 are pending in this instant application per remarks and claim amendments filed in the RCE of 01/27/2021 by Applicant, wherein Claims 1 and 11 are two independent claims reciting computer-implemented method and processing network computer claims with Claims 3-10/21 and 13-20/22 dependent on said two independent claims respectively.  Said claim amendments have amended both independent Claims 1 & 11 as well as added New Claims 21-22 in the claims listing of 01/27/2021;  while canceling Claims 2 and 12.              
No IDS has been filed by the Applicant so far.              

Accordingly, pending Claims 1, 3-11 and 13-22 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              


Claims 1, 3-11 & 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 11 are independent method and computer claims respectively.      
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).       

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a computer-implemented method comprised of:    


That is, other than reciting steps of using a computing device to authorize a request, determine historical transaction data and perform operations on said historical transaction data, nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “using a computing device” language, the claim encompasses the user manually Step 2A1-YES).             

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using a computing device as described above, with additional limitations in dependent claims about a predictive model;  to perform these steps.  The computing device in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These generic engine limitations along with computations are no more than mere instructions to apply the exception using generic computer and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).                   

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element/s in the claim amount/s to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (method for Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional limitations of using a predictive model that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that the method for utilizing cache to store historical transaction data is anything other than a generic, off-the-shelf computer and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.                     
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.                                        

The analysis above applies to all statutory categories of the invention including computer Claim 11.  Furthermore, the dependent method claims 3-10/21 do not resolve 
Therefore, said Claims 1, 3-11 and 13-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1, 3-11 & 13-22 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 01/27/2021 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                 


Exemplary Analysis for Rejection of Claims 1, 3-10 & 21

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2020/ 0005313 filed by Chisholm, John D. (hereinafter “Chisholm”) in view of Pub. No. US 2019/ 0057374 filed by Hernandez-Ellsworth et al. (hereinafter “Hernandez -Ellsworth”), and further in view of Pub. No. US 2017/ 0193274 filed by Frazier et al. (hereinafter “Frazier”), and further in view of Pub. No. US 2012/ 0311162 filed by 


Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.  Furthermore, Examiner notes that since claim amendments of 07/14/2020 in Claim 1 are very similar to previous limitations of Claim 2, and that is why these latest claim amendments are being added together at the end of Claim 1 limitations, even though they were added at beginning of Claim 1, without having to disturb the use of three references already cited for rejection of Claim 1 limitations previously, & new amendments require a fourth reference for their rejection.     

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 1, Chisholm teaches ---               
1.    A computer-implemented method, comprising:         
receiving, by the computing device, an authorization request message for a transaction associated with an account;          
(see at least:   Chisholm Abstract & Brief Description in paras [0006]-[0008];  and para [0033] about {“In a typical financial payment system, a financial institution called the "issuer" issues a financial transaction card, such as a credit card, to a consumer, who uses the financial transaction card to tender payment for a purchase from a merchant.  To accept payment with the financial transaction card, the merchant must normally establish an account with a financial institution that is part of the financial payment system.  This financial institution is 


Chisholm teaches ---            
determining whether historical transaction data associated with the account is (stored in the cache) [[
(see at least:  Chisholm ibidem;  and para [0056] about {“FIG. 5 is a diagram illustrating a logical architecture 300 for the above described decisioning system 200 where common components are illustrated with the same reference number as used in previous figures.”......“The File Consumer 304 receives customer batch files from GFT 224, Risk Finder Transaction Input files from Risk Finder 230, and Authorization Log files 226.  The File Consumer 304 watches an input landing zone, reads all delivered files, optionally filters transactions not configured for scoring, and outputs the individual transactions in an MQ message.  The Scoring Manager 208 retrieves historical transactions from the initialization and modeling database 306 for customer initializations.  In addition, transactions that failed to process correctly will be retrieved from the Scoring Data database 308 and re-attempted.”};  & para [0086] about {“A standard scoring builder uses the transaction PAN and input channel type to lookup the corresponding customer account group configurations established through the Admin system located in the Admin database.  This configuration data is used to create the customer specific execution plan.  In one embodiment, these configurations are cached in memory and refreshed at a configurable interval for improved performance.”}; & para [0101] about {“Alternatively, memory device 1306 may include an in-memory object grid and/or an in-memory database.  Memory device 1306 significantly increases overall system performance and 

Chisholm teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘(the account is) stored in the cache’.  However, Hernandez-Ellsworth teaches it explicitly.           
(see at least:   Hernandez-Ellsworth Abstract and Summary in paras [0010]-[0013]; and paras [0065]-[0066] about {“FIG. 7 is a flowchart of method 700 for processing location data received from a user device and determining whether the received information represents updated location data.  Method 700 may be performed by location data server 210 using processor 212 to execute instructions in memory 224. ...... Creating location information can comprise generating an entry in a database for the account holder.  For example, location data server 210 can create a new entry in its data storage system in a first data group, which can contain historical data relating to the respective user.  This data entry can contain, for example, the latitude and longitude of the user, uniquely identifying information of the user, and a timestamp associated with when the request associated with the transaction was made.  If, for 
{“Subsequently, method 700 can include adding 704 the received location information to the database entry for the account holder (i.e., in the historical first data group and the cached second data group, which can occur as discrete processes) and then proceeding to determining output locations for updated account holder information, as will be discussed with respect to FIG. 8.  If the system does have existing location information for the account holder, method 700 can further comprise determining 705 if the existing location information matches the received location data.  If the stored/accessible information matches the stored information, the method 700 can include proceeding to determining output locations for updated account holder information (FIG. 8).  If the information does not match, method 700 can include updating 706 the existing information to reflect the more-recent received information.”};  & para [0073] for accurately use cached location data, and account holder location; & para [0074] for historical transaction data, and each account holder represented in the historical data;  which together are the same as claimed limitations above including about ‘(the account is) stored in a cache’)             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Chisholm with teachings of Hernandez-Ellsworth.  The motivation to combine these references would be to provide systems and methods where financial transaction card network operators should be able to easily integrate vendor products and orchestrate scoring across many of these products, combine the various scores and return those scores back to customers through a variety of output channels (see para [0005] of Chisholm), and to provide card monitoring systems that can monitor account holders for a period and then predict when those account holders 


Chisholm and Hernandez-Ellsworth teach ---          
when the historical transaction data is stored in the cache:              
(see at least:  Chisholm ibidem;  and see citations listed above 
for cached in memory)     
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above for ‘historical transaction data’ and ‘(the account 
is) stored in a cache’)     


Chisholm and Hernandez-Ellsworth teach ---           
retrieving, by the computing device, the historical transaction data associated with the account from the cache;   and                   
(see at least:  Chisholm ibidem; and see citations listed above for cached in memory)     
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above for ‘historical transaction data’ and ‘(the account is) stored in a cache’)      


Chisholm and Hernandez-Ellsworth teach ---          
performing, by the computing device, at least one operation in response to receiving the authorization request message, the at least one operation utilizing 
the historical transaction data retrieved from the cache;    and         
(see at least:  Chisholm ibidem; and see citations listed above; & para [0050] for operating system versions; & para [0053] for system operation; & para [0056] about {“The Scoring Manager 208 retrieves historical transactions from the initialization and modeling database 306 for customer initializations. In addition, transactions that failed to process correctly will be retrieved from the Scoring Data database 308 and re-attempted.”};  which together are the same as claimed limitations above)   
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above for ‘historical transaction data’; & para [0082] about {“As further shown in FIG. 12, after performing this operation for each transaction and for each account holder, the method will have assembled a list of merchant identifiers linked with timestamp data and estimated latitude and longitude based on account holder latitude and longitude.  This data can then be joined together for all account holders available within the system, as shown in FIG. 12.  Subsequently, the data can be 
or a set of grouping operations performed on the merchant identifier.”};  which together are the same as claimed limitations above)      


Chisholm and Hernandez-Ellsworth teach ---           
when the historical transaction data is (not stored in the cache):         
(see at least:  Chisholm ibidem; and see citations listed above for cached in memory)     
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above for ‘historical transaction data’ and ‘(the account is) stored in a cache’)    

Chisholm and Hernandez-Ellsworth teach as disclosed above, but they may not explicitly disclose about ‘(data is) not stored in the cache’.  However, Frazier teaches it explicitly.       
(see at least:   Frazier Abstract and Summary in para [0004];   and para [0033] about {“In FIG. 2, the sequence of 1's and 0's in the fingerprint register 104 may represent the most-recent history of load instruction data cache hits and misses, where a `0` indicates a data cache miss and a `1` indicates a data cache hit.  Alternatively, fingerprint register 104 may represent the most-recent history of data cache hits and misses, where a `0` indicates a data cache miss and a `1` indicates a data cache hit.  An implementation may have one of these fingerprint registers 104 for each level of the cache.  As shown in FIG. 2, fingerprint register 104 (that detects branch taken and not taken sequences) receives input from a cache 103 (and/or from main memory 105) via load instruction indicator 203 and cache hit indicator 204.  Whenever load instruction indicator 203 indicates a load instruction, a `1` is input into the fingerprint shift register 104 if the instruction results in a cache hit, and a `0` is loaded into the fingerprint shift register 104 when the instruction results in a cache miss (i.e., a load instruction with no cache hit).  An observed fingerprint is output on fingerprint output 250; the observed fingerprint gives a snapshot of the cache hit/miss behavior of the current workload and may be used to identify the recent cache hit/miss behavior of load instructions in the workload.  The fingerprint register 104 may be of any appropriate size, and the observed 
embodiments.”};  which together are the same as claimed limitations above including about ‘(data is) not stored in a cache’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Chisholm and Hernandez-Ellsworth with teachings of Frazier.  The motivation to combine these references would be to provide systems and methods where financial transaction card network operators should be able to easily integrate vendor products and orchestrate scoring across many of these products, combine the various scores and return those scores back to customers through a variety of output channels (see para [0005] of Chisholm), and to provide card monitoring systems that can monitor account holders for a period and then predict when those account holders will make a transaction whenever the account holders enter a certain geographic region (see para [0008] of Hernandez-Ellsworth), and to provide execution of software paths that are not intended to be followed when computer malfunctions result, which may include significant degradations in cache prefect accuracy and branch prediction accuracy (see para [0003] of Frazier).        


Chisholm, Hernandez-Ellsworth and Frazier teach ---        
obtaining, by the computing device, the historical transaction data associated with the 
account from a historical transaction database;    and           
(see at least:  Chisholm ibidem; and see citations listed above;  & see para [0056] cited above for {“The Scoring Manager 208 retrieves historical transactions from the initialization and modeling database 306 for customer initializations.”}; which are together the same as claimed limitations above)      
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above; & paras [0065]-[0066] about {“If, for example, the storage system for location data server 210 is an SQL database, location data server 210 may create a new row in a table with columns corresponding to each of these pieces of information, and the table would contain all historical location data for all account holders, and a separate table (i.e., a second data group) for caching the most recent location data for each account holder, which is quickly accessible.  Continuing the above example, if the storage system for location data server 210 is an SQL database, the second data group may be a separate table with columns corresponding to, for example, latitude, longitude, and time stamp, and location data server 210 can either create a new row in the table for the respective user or 
(see at least:  Frazier ibidem; and see citations listed above)    



Chisholm, Hernandez-Ellsworth and Frazier teach ---        
performing, by the computing device, at least one operation in response to receiving the authorization request message, the at least one operation utilizing the historical transaction data obtained from the historical transaction database.          
(see at least:  Chisholm ibidem; and see citations listed above)  
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above)  
(see at least:  Frazier ibidem; and see citations listed above)    


Chisholm, Hernandez-Ellsworth and Frazier teach ---     
identifying, by a computing device utilizing a predictive model, one or more accounts from a plurality of accounts, the one or more accounts being identified by (the predictive model as being likely to be utilized to conduct one or more transactions within a future time period), the predictive model being trained based at least in part on historical transaction data associated with the plurality of accounts;            
(see at least:  Chisholm ibidem; and see citations listed above;  
& para [0043] about {“The described embodiments provide real-time fraud prediction scoring of authorization messages from an acquirer prior to the forwarding of those messages to the 
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above; & para [0004] about {“these solutions attempt to leverage an account holder's associated mobile device information to identify the account holder's location at the moment of the transaction.”};  which together are the same as claimed limitations above)     
(see at least:  Frazier ibidem; and see citations listed above)  


Chisholm, Hernandez-Ellsworth and Frazier teach as disclosed above, but they may not explicitly disclose about ‘the predictive model as being likely to be utilized to conduct one or more transactions within a future time period’.  However, Paulsen teaches them explicitly.             
(see at least:   Paulsen Abstract and Summary in paras [0007]-[0010]; and para [0198] about {“The analysis may be carried out in various embodiments by the behavior analysis module 900 using one or more techniques known in the art, such as quantitative and/or qualitative methods or computationally-intensive methods such as computer simulation, artificial intelligence, predictive modeling, or other complex statistical methods.  Further, in particular embodiments, the analysis may take into consideration factors to identify norms of behavior for particular groups (e.g., groups or classes of users, and the like).  For instance, in one embodiment, the analysis may be broken down based on the locations of the users conducting the transaction activities.  For example, users living in wealthy areas may exhibit norms with larger spending and/or deposits than users living in poorer areas.  Once, the behavior analysis module 900 completes the analysis of the transaction information, the module 900 has identified one or more norms of behavior with respect to engaging in the particular transaction activities on the websites.  For instance, such norms may be established with respect to one or more of: (1) amounts of purchases; (2) amounts of deposits; (3) frequency of purchases; (4) frequency of deposits; (5) purchases by product type; (6) wagers by game type; (7) amounts of wagers; (8) frequency of wagers; (9) amounts of purchases by age ranges; (10) amounts of deposits by age ranges; (11) frequency of purchases by age ranges; (12)  frequency of deposits by age ranges; (13) amounts of wagers by age ranges; (14) frequency of wagers by age ranges; (15) patterns of purchases; (16) patterns of deposits; (17) patterns of wagers; (18) proximity of a user's engagement to a website's set limits; (19) proximity of a user's engagement to the user's set limits; (20) profiles of net winnings to deposits; (21) profiles of net winnings to wagers; (22) profiles of net losses to deposits; and (23) profiles of net losses to wagers.”}; which together are the same as claimed limitations above including about ‘the predictive model as being likely to be utilized to conduct one or more transactions within a future time period’)         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Chisholm, Hernandez-Ellsworth and Frazier with the teachings of Paulsen.  The motivation to combine these references would be to provide systems and methods where financial transaction card network operators should be able to easily integrate vendor products and orchestrate scoring across many of these products, combine the various scores and return those scores back to customers through a variety of output channels (see para [0005] of Chisholm), and to provide card monitoring systems that can monitor account holders for a period and then predict when those account holders will make a transaction whenever the account holders enter a certain geographic region (see para [0008] of Hernandez-Ellsworth), and to provide execution of software paths that are not intended to be followed when computer malfunctions result, which may include significant degradations in cache prefect accuracy and branch prediction accuracy (see para [0003] of Frazier), and to 


Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---        
obtaining, by the computing device from a data store, a portion of the historical transaction data, the portion of the historical transaction data corresponding to transactions conducted utilizing the one or more accounts over the future time period;      and            
(see at least:  Chisholm ibidem; and see citations listed above)  
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above;  & para [0011] about {“Additionally, the disclosed system can store past records of the mobile device user's location in a persistent data storage system such that the system can, for example, reference the past data to predict transaction events and account holder behavior, and build a set of accurate merchant locations and location-types.”}; which are the same as claimed limitations above)      
(see at least:  Frazier ibidem; and see citations listed above)  
(see at least:  Paulsen ibidem; and see citations listed above)  


Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---          
(based on identifying the one or more accounts as being likely to be utilized within the future time period), storing, at the computing device, the portion of the historical transaction data within a cache accessible to the computing device;            
(see at least:  Chisholm ibidem; and see citations listed above; & para [0049] about {“The scoring manager 208 routes the transaction to the appropriate scoring engines 210.  For each scoring engine 210, the scoring manager 208 performs the required message transformations and communicates with the engine 210 to score the transaction.  For example, one scoring engine 210 uses a fraud prediction model to determine a score between 1 (least likely to be fraud) and 998 (most likely to be fraud) for the transaction.  This scoring engine is initialized from a model file and a database.  The fraud prediction model keeps track of account usage patterns, also called velocity, which is stored in files.  In another example, scoring engine 210 uses rules to determine whether to approve or decline a transaction based on historical data stored in an in-memory data 
grid (shown in FIG. 13).”};  which together are the same as claimed limitations above)        

(see at least:  Frazier ibidem; and see citations listed above)   
(see at least:  Paulsen ibidem; and see citations listed above; & sub-section titled: Behavior Analysis Module in paras [0193]-[0204] that disclose {“Therefore, in various embodiments, the OSP server 400 may also include a behavior analysis module 900 that is configured to analyze various transaction activities conducted by users over multiple websites, to identify norms of behavior with respect to the transaction activities conducted on the websites, ...... In Step 903, the behavior analysis module 900 conducts an analysis of the transaction information to determine norms of behavior with respect to engaging in such transaction activities on the websites. ...... Further, in particular embodiments, the analysis may take into consideration factors to identify norms of behavior for particular groups (e.g., groups or classes of users, and the like). ... Once, the behavior analysis module 900 completes the analysis of the transaction information, the module 900 has identified one or more norms of behavior with respect to engaging in the particular transaction activities on the websites. ... It should be apparent to one of ordinary skill that the behavior analysis module 900 may be configured to conduct the comparison at different times with respect to determining the norms of behavior.  For instance, in particular embodiments, the behavior analysis module 900 may conduct the comparison immediately after determining the norms of behavior.  While in other embodiments, the behavior analysis module 900 may retrieve the norms from storage and conduct the comparison at a later time after the norms of behavior have been determined.”};  which together are based on identifying the one or more accounts as being likely to be utilized within the future time period’)      




Dependent Claims 3-10 & 21 are rejected under 35 USC 103 as unpatentable over Chisholm in view of Hernandez-Ellsworth, Frazier and Paulsen as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.        

With respect to Claim 3, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
3.    The computer-implemented method of claim 1, further comprising updating the historical transaction data with transaction data associated with authorization request message, wherein the predictive model is updated based at least in part on the historical transaction data as updated.              
(see at least:  Chisholm ibidem; and see citations listed above;  & para [0045] about {“The resulting scored transactions are filtered by an output manager 212 and delivered to users of such data via a variety of output channels 214 in appropriate formats.  Transaction processing is highly flexible since an ability to easily customize, an ability to plug in new components (e.g., input channels, output channels, transformations, filters, etc.), and an ability to plug in best of breed products are all provided via the architecture of decisioning system 200.  In addition, the decisioning system 200 provides business intelligence to improve future decision making 
capability.”}; which are the same as claimed limitations above)  
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above;  and para [0012] about {“Responsive to determining that location information associated with the account holder does exist at the first computing device and that the location information at the first computing device does not match the updated location information, the system may update the location information at the first computing device to include the updated location information and determine one or more output locations for the updated location information.  Responsive to determining that the location information at the first computing device and 
(see at least:  Frazier ibidem; and see citations listed above)   
(see at least:  Paulsen ibidem; and see citations listed above; & para [0069] about {“FIG. 9 provides a flow diagram of a behavior analysis module 900 that is configured to analyze various transaction activities conducted by users over multiple websites, to identify norms of behavior with respect to the transaction activities conducted on the websites, to identify potentially problem users as users whose behavior deviates from the identified norms, and to monitor deviation from norms and changes in individual user behavior over time according to various embodiments.”};  which together are the same as claimed limitations above)       



With respect to Claim 4, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
4.    The computer-implemented method of claim 1, wherein identifying the one or more accounts, obtaining the portion of the historical transaction data, and storing the portion 
(see at least:  Chisholm ibidem; and see citations listed above;  & para [0049] about {“In another example, scoring engine 210 uses rules to determine whether to approve or decline a transaction based on historical data stored in an in-memory data grid (shown in FIG. 13).  Historical data may include, for example, a 24-hour spend level limit associated with an account.  In other embodiments, historical data may include a variety of other transaction data associated with a corresponding cardholder that may be used as a potential indicator of a fraudulent or non-fraudulent transaction.”}; & para [0101] about {“Specifically, historical transaction data can be stored within memory device 1306, and this historical transaction data can be retrieved and processed along with transaction data for the candidate transaction to determine whether to approve or decline the candidate transaction.  This processing can be done in near-real time as part of the automatic process.”}; & para [0102] about {“In the example embodiment, memory device 1306 stores at least one enriched data object that may be used by decisioning platform 200 (shown in FIG. 4) to enrich a transaction.  The enriched data object includes historical transaction data associated with the payment transaction card, summarized historical trends in the historical transaction data, results of off-line analytic analysis associated with a transaction data element, and issuer specific preferences specified by an issuer of the payment transaction card.”};  which together are the same as claimed limitations above)       
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above; & para [0079] about {“As discussed in relation to FIG. 9, after the aforementioned systems and methods have executed over a period of time for a set of account holders, thereby creating an historical record, the relevant data storage third-party systems will have access to accurate account holder location data over a period of time for the set of account holders, thereby allowing for determination of a set of point-of-sale merchant locations at various times by linking merchant transaction data to the aforementioned account holder location 
data, as has been discussed.”};  
(see at least:  Frazier ibidem; and see citations listed above)   
(see at least:  Paulsen ibidem; and see citations listed above)  



Claim 5, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
5.    The computer-implemented method of claim 1, wherein identifying the one or more accounts, obtaining the portion of the historical transaction data, and storing the portion of the historical transaction data, are performed periodically.             
(see at least:  Chisholm ibidem; and see citations listed above; & paras [0101]-[0102] about {“In the example embodiment, memory device 1306 is an in-memory data grid in which data is moved off disk storage and into main memory, thus avoiding the need (and delay) to run disk-seek operations each time a data look-up is performed.  Alternatively, memory device 1306 may include an in-memory object grid and/or an in-memory database.  Memory device 1306 significantly increases overall system performance and availability of stored data, and provides agility in refreshing off-line analytics stored in memory device 1306.”} ...... {“In another embodiment, the enriched data object may be used by scoring engines 210 in determining a fraud score for the transaction.  For example, where the enriched data object includes historical trends and/or data analytics, scoring engines 210 may consider a number of e-commerce transactions completed by a cardholder over a specified time period (e.g., one year) in determining whether the transaction is potentially fraudulent.”};  which together are the same as claimed limitations above)      
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above;  & para [0079] about {“FIG. 12 illustrates various steps for processing sets of transaction and account holder location data to derive a set of financial institution and merchant location data over a period of time, according to an example embodiment.  As discussed in relation to FIG. 9, after the aforementioned systems and methods have executed over a period of time for a set of account holders, thereby creating an historical record, the relevant data storage third-party systems will have access to accurate account holder location data over a period of time for the set of account holders, thereby allowing for determination of a set of point-of-sale merchant locations at various times by linking merchant transaction data to the aforementioned account holder location data, as has been discussed.  It should be noted that while this method specifically discusses applying this technique for deriving locations of merchants, the same method can be applied to other financial institutions so long as the account holder is in the same location as the financial institution for a given transaction.”}; which are the same as claimed limitations above)   
(see at least:  Frazier ibidem; and see citations listed above)   




With respect to Claim 6, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
6.    The computer-implemented method of claim 1, further comprising updating the historical transaction data with transaction data of the authorization request message, wherein the one or more accounts are identified from the plurality of accounts subsequent to the historical transaction data being updated with the transaction data.     
(see at least:  Chisholm ibidem; and see citations listed above)  
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above; & paras [0095]-[0096] about {“This history of location-transaction patterns for an account holder may not be accurate if a merchant's listed address is used to deduce the location of a transaction, such as when a merchant address on record is incorrect or if the merchant is a multi-location or mobile-location merchant. This decreases the overall accuracy of the monitoring system.  Having verified location data linked to past transactions can improve the overall accuracy of these monitoring systems.”} ...... {“As will further be appreciated, monitoring systems can use the improved accuracy in the location data of merchants to improve the overall accuracy & performance of these existing monitoring systems. In the example of a fraud detection system, the improved merchant location data can improve the classification of fraudulent transactions, which provides value to multiple parties.”}; which are the same as claimed limitations above)        
(see at least:  Frazier ibidem; and see citations listed above)   
(see at least:  Paulsen ibidem; and see citations listed above)  



With respect to Claim 7, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
7.    The computer-implemented method of claim 1, wherein the historical transaction data identifies a number of the plurality of accounts that have historically been utilized within a particular historical time period.          
(see at least:  Chisholm ibidem; and see citations listed above)  
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above)  
(see at least:  Frazier ibidem; and see citations listed above)   
(see at least:  Paulsen ibidem; and see citations listed above;  & para [0249] about {“Next, according to various embodiments, the ASP module 1300 queries the one or more databases 307 to determine one or more types of tax associated with the 



With respect to Claim 8, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
8.    The computer-implemented method of claim 7, wherein the number of the plurality of accounts are determined to have conducted over a threshold percentage of transactions occurring within the particular historical time period.          
(see at least:  Chisholm ibidem; and see citations listed above; & para [0052] about {“For the ASA output channel, scores are returned to the ASA for inclusion in the 0100 authorization request that is sent to the issuer.  For the Banknet output channel, customers are sent an 0620 message containing the score for transactions scoring above a threshold.  Batch files are sent to customers at a regular interval and contain the transactions scoring above a configured threshold. ...... For the Case Management output channel, transactions which exceed a threshold are sent to a Case Management system.  In addition, 
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above; & para [0071] about {“Method 900 can employ various techniques for classifying the merchant.  For example, method 900 can apply machine learning techniques related to clustering algorithms on this set of data to determine the following pieces of information for each merchant: the minimum number of centroids necessary to accurately describe the data with an average variance that is below a pre-defined, optimal threshold and the values of these centroids.  For example, in one implementation, method 900 can use a k-means clustering algorithm.  In that case, for a given merchant, method 900 would include performing the clustering algorithm with a k-value to estimate one centroid of the data, which would describe the central location of the merchant if the merchant were assumed to have one location.  Using this centroid, method 900 could then calculate the associated average variance between each point in the dataset and the centroid.  If this average variance was below a certain pre-defined, optimal threshold, then method 900 could declare that the merchant has one location.  If this average variance was not below the threshold, method 900 could 
(see at least:  Frazier ibidem; and see citations listed above)   
(see at least:  Paulsen ibidem; and see citations listed above)  



With respect to Claim 9, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
9.    The computer-implemented method of claim 1, wherein the at least one operation comprises calculating a risk score for the authorization request message.          
(see at least:  Chisholm ibidem; and see citations listed above;  & para [0004] for risk scoring; & paras [0027]-[0028] about 
{“Other customers (e.g., card issuers) may only want certain types of transaction scores, such as those coming from high risk 
(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above)     
(see at least:  Frazier ibidem; and see citations listed above)   
(see at least:  Paulsen ibidem; and see citations listed above; & para [0097] about {“Further, in particular embodiments, the registration module 500 may acquire a credit score for the user, shown as Step 528A.  Similar to other registration steps, in these embodiments, the registration module 500 may communicate with one or more third party providers to obtain the credit score for the user.  For example, in one embodiment, the registration module 500 communicates with Equifax.RTM.  (e.g., Equifax's system) over a secured communication channel to obtain the user's credit score.  Once the registration module 500 receives the score, the module 500 stores the score along with the other information collected for the user.  Finally, upon successful completion of the registration process, the registration module 500 transmits the unique user identifier and password (if applicable) to the website, shown as Step 529A.  The credit score may be used to set or recommend user limits on the website.”}; which are the same as claimed limitations above)   



With respect to Claim 10, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
10.    The computer-implemented method of claim 1, wherein the computing device is a processing network computer.           
(see at least:  Chisholm ibidem; and see citations listed above; 

(see at least:  Hernandez-Ellsworth ibidem;  and see citations listed above; & computing device architecture 100 include an antenna interface 110 that provides a communication interface to an antenna; a network connection interface 112 that provides a communication interface to a network ... for processing by the CPU 102;  & para [0044] about {“In some embodiments, user device 202 determines its geographic location as part of the disclosed systems and methods and then outputs that information to location data server 210.  User device 202 can be one or more of a mobile device, smart phone, general purpose computer, tablet computer, laptop computer, telephone, PSTN landline, smart wearable device, voice command device, other mobile computing device, or any other device capable of communicating with network 206 and ultimately communicating with location data server 210.  Users may include account holders or cardholders seeking to conduct business (e.g., make a purchase) from a merchant associated with sales terminal 204, which may be any device capable of communicating with network 206 and for conducting transactions (e.g., point-of-sale terminal, cash register, credit card processing terminal, or other similarly capable device).  According to some embodiments, user device 202 may include one or more sensors sensor for obtaining biometric data associated with the user, such as a fingerprint scanner, a microphone and/or digital camera, a geographic location sensor for determining the location of the device &/or other location-determination capabilities (e.g., triangulation of cellular or wireless internet signals, and then relaying that information to a remote server), an input/output device such as a transceiver for sending and receiving data, a display for displaying digital images, one or more processors including an authentication processor, and a memory in communication with the one or more processors.”}; & paras [0054]-[0055] & [0085]-[0086] & [0100];  which together are the same as claimed limitations above)          
(see at least:  Frazier ibidem; and see citations listed above; 




With respect to new Claim 21, Chisholm, Hernandez-Ellsworth, Frazier and Paulsen teach ---     
21.    (New) The method of claim 1, further comprising training the predictive model on the historical transaction data to utilize a season, holiday information corresponding to transaction dates, and demographic information associated with an account holder to identify accounts that are likely to be utilized within the future time period.               

(see at least:  Hernandez-Ellsworth ibidem; and see citations listed above; & paras [0004]-[0005] & [0079]-[0081] for their disclosure of time & location of transaction used in a real-time transaction authorization; which together are the same as claimed limitations above and that these disclosures about/in real time data can predict any time of year/ season/ holidays etc.)     
(see at least:  Frazier ibidem; and see citations listed above)   
(see at least:  Paulsen ibidem; and see citations listed above; & paras [0232]-[0233], [0236]-[0237], [0244] & [0249] for their disclosures about transaction activities over/for a particular/ certain time period; which together are the same as claimed limitations above and that these disclosures about/in real time data can predict any time of year/ season/ holidays etc.)       




With respect to Claims 11, 13-20 & 22, the limitations of these processing network computer claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of computer-implemented method Claims 1, 3-10 & 21 as described above using cited references of Chisholm, Hernandez-Ellsworth, Frazier and Paulsen, because the limitations of these processing network Claims 11, 13-20 & 22 are commensurate in scope to limitations, and thus duplicates, of the above rejected computer-implemented method Claims 1, 3-10 & 21 as described above.            
 Response to Arguments 
Applicant's remarks and claim amendments dated 27 JANUARY 2021 with 
by adding citations from already used references that have been added in response to the Applicant’s latest claim amendments of 01/27/2021.         

In response to the Applicant’s arguments against the rejection under 35 USC 101, Examiner respectfully disagrees, and Applicant is also requested to see Examiner Interview Summary mailed out on 01/06/2021 for Response to Applicant’s arguments of 12/28/2020.  For example, but not limited to, the Applicant’s arguments about the use of historical transaction data used for calculating a risk score and utilizing it in a predictive model are merely using historical data stored on computer database and using mathematical computation/s are abstract idea/s.  Thus, the purported improvement identified by Applicant is not an improvement to technology.  Instead, any improvement provided by these steps improves the abstract idea itself.  However, it is well-established that improvements in the abstract idea are insufficient to confer eligibility on an otherwise ineligible claim.        

In response to the Applicant’s prior arguments against the rejection under 35 USC 103, Examiner respectfully disagrees.  For example, but not limited to, the Applicant’s arguments traversing Paulsen reference not teaching about predictive model “The analysis may be carried out in various embodiments by the behavior analysis module 900 using one or more techniques known in the art, such as quantitative and/or qualitative methods or computationally-intensive methods such as computer simulation, artificial intelligence, predictive modeling, or other complex statistical methods.  Further, in particular embodiments, the analysis may take into consideration factors to identify norms of behavior for particular groups (e.g., groups or classes of users, and the like).  For instance, in one embodiment, the analysis may be broken down based on the locations of the users conducting the transaction activities. .........”}.  Similarly, the Applicant’s arguments against other references are not clear, because it is a rejection under 35 USC 103 that uses a combination of references, and more than one reference teaches about claimed limitations.         

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                  

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691